Clifford F. Brown, J.
This case requires this court to review the doctrine of imputed negligence as announced in Ross v. Burgan, supra. Ross involved an action for damages for personal injuries sustained by the plaintiff when the automobile she owned, driven by her husband, was rammed from behind by defendant’s automobile. This court, in announcing its decision, adopted a rule it considered “fair and reasonable,” holding that, where an owner is the passenger-occupant of his own automobile, a rebuttable presumption or inference arises that he has the control and direction of it, and that the driver is acting as his agent in operating the car. Ross, supra, at 216. We continue to believe in the reasonableness of such a rule, in the context in which it was decided, that is, when the passenger-owner seeks recovery from a third party. The Ross decision requires the passenger-owner,' absent evidence to the contrary, to shoulder responsibility for entrusting the operation of his automobile to another. When a third party becomes involved in an accident with such an automobile, the passenger-owner properly shares in any negligence of the driver. But for the acquiescence of the passenger-owner, the driver would never have had the opportunity to endanger a third party.
However, as between the driver and the passenger-owner, we fail to find the rule announced in Ross “fair and reasonable.” In such a situation, the driver should not be permitted to defeat an action on the ground that he was guilty of wrongdoing. In an analogous situation, this court has invoked the doctrine of imputed negligence in actions between a third party and any or all of the members of a joint enterprise. Bloom v. Leech (1929), 120 Ohio St. 239. However, we expressly stated that the rule does not apply to an action by one member of the enterprise against another. Our reasoning in Bloom applies with equal force here: “As between themselves, one could not use his own negligence as a reason to defeat his associate’s claim for injuries due to such negligence. To do so *13would be tantamount to taking advantage of his own wrong.” Bloom, supra, at 248.
In limiting the rule announced in Ross to actions involving third parties, we find both the commentators and other jurisdictions in near unanimous agreement with this view. See 7A American Jurisprudence 2d 991, 998, Automobiles and Highway Traffic, Sections 747 and 753; 50 A.L.R. 2d 1275, 1285; 6 Blashfield, Automobile Law and Practice (3 Ed.), Section 251.2, at pages 4 and 5; Prosser on Torts (4 Ed.) 480, Section 72; Restatement of Agency 2d, 275, Section 415, Comment b; Restatement of Torts 2d 547, Section 491 (2); Reeves v. Harmon (Okla. 1970), 475 P. 2d 400, 403, and cases cited therein; Summers v. Summers (1968), 40 Ill. 2d 338, 239 N.E. 2d 795; DeGrove v. Sanborn (1976), 70 Mich. App. 568, 246 N.W. 2d 157; and Hale v. Adams (Fla. App. 1960), 117 So. 2d 524, 527, and cases cited therein.
Accordingly, we hold that although the negligence of the driver of a motor vehicle involved in an accident may be imputed to the vehicle’s owner who was riding therein as a passenger at the time of the accident so as to bar an action by the owner against a third party, or diminish the recovery in such an action, it is not imputable to the owner so as to defeat the latter’s action against the driver or to diminish the recovery therein.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown and Sweeney, JJ., concur.
Locher, Holmes and Krupansky, JJ., dissent.